Citation Nr: 1209489	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  07-25 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for anergy.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine.

3.  Entitlement to an initial rating in excess of 10 percent for right lower leg parethesis.

4.  Entitlement to an initial rating in excess of 10 percent for left lower leg parethesis.

5.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome with degenerative arthritis of the right knee.

6.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome with degenerative arthritis of the left knee.

7.  Entitlement to an initial rating in excess of 10 percent for traumatic arthritis of the right ankle.

8.  Entitlement to an initial rating in excess of 10 percent for arthritis of the right hip.

9.  Entitlement to an initial rating in excess of 10 percent for arthritis of the left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to August 1981, and March 1990 to November 1999.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2006 rating decision in which the RO denied service connection for decreased energy.  In addition, the RO granted service connection and assigned initial ratings of 10 percent for degenerative arthritis of the lumbar spine, right lower leg parethesis, left lower leg parethesis, patellofemoral syndrome with degenerative arthritis of the right knee, and patellofemoral syndrome with degenerative arthritis of the left knee, all effective June 13, 2003.  The RO also granted service connection and assigned initial ratings of 0 percent for arthritis of the right hip, arthritis of the left hip, and traumatic arthritis of the right ankle, effective June 13, 2003.  In May 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) on the claims for decreased energy, the lumbar spine, the right and left legs, and the right and left knees was issued in June 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2007.  A SOC on the claims for the right and left hips and right ankle was issued in March 2009, and the Veteran filed a VA Form 9 in May 2009.

Because the Veteran has disagreed with the initial ratings assigned following the grants of service connection for the lumbar spine, right and left legs, right and left knees, right ankle, and right and left hips, the Board characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO has granted higher ratings of 10 percent for the Veteran's right ankle and right and left hips, effective June 13, 2003, inasmuch as higher ratings for these disabilities are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher ratings remain viable on appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge in Washington, DC.  However, in correspondence received in September 2011, the Veteran cancelled his hearing request.  

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.  

As regards the Veteran's claim for service connection for anergy, VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

In this case, the Veteran was diagnosed with anergy on VA examination in November 2005.  In a January 2006 addendum report, the examiner clarified that anergy is a clinical diagnosis, but its origin is generally unknown.

Additionally, in a June 1996 service treatment record, the Veteran sought treatment for fatigue of two years' duration.

This evidence, taken together, suggests that Veteran may have an energy disorder related to service.  While the November 2005 VA examiner indicated that the origin of anergy is generally unknown, the examiner failed to address the significance, if any of the June 1996 in-service documentation of fatigue, or explicitly comment upon whether the Veteran's current disorder may be related to service.  Under these circumstances, the Board finds that a medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.  

As regards the Veteran's claims for higher ratings, in February 2012, the Veteran, through his representative, contended that his service-connected disabilities of the lumbar spine, right and left legs, right and left knees, right ankle, and right and left hips have worsened since last evaluated by VA in 2008, and warrant higher ratings.  In 2009 correspondence, the Veteran indicated that his pain has worsened and the functional impairment caused by his disabilities has not been adequately considered.  To ensure that the record reflects the current severity of these disabilities, and in light of the Veteran's contentions of increased and additional symptomatology, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the service-connected disabilities under consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  

Accordingly, the RO should arrange for the Veteran to undergo VA examinations, by appropriate physicians, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examinations, without good cause, may result in denial of the claims.  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examinations, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should obtain and associate with the claims file all outstanding, pertinent records.

The record reflects that the Veteran has been receiving treatment at the VA Medical Center (VAMC) in Washington, DC.  While the claims file currently includes treatment records dated to June 2009, more recent treatment records may now be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Washington VAMC any records of treatment, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the claims for higher ratings should include consideration of whether "staged" rating of the Veteran's disabilities (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited above) is appropriate, as well as include consideration of all evidence added to the record since the RO's last adjudication of the claims.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Washington VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since June 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file,  the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's anergy had its onset in or is otherwise medically related to service-to include, in particular, the June 1996 documentation of fatigue of two years' duration.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in a printed (typewritten) report. 

5.  Also after all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic and neurological examinations by an appropriate physician, at a VA medical facility.  The neurological examination should be conducted first, and the report of that examination should be furnished to orthopedic examiner.

The entire claims file, to include a complete copy of the REMAND must be made available to each physician designated to examine the Veteran, and each report of examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays, if necessary) should be accomplished, and all clinical findings should be reported in detail.  Each examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

Neurological examination - The physician should identify all neurological impairment associated with the Veteran's degenerative arthritis the lumbar spine, in addition to the Veteran's service-connected parethesis of the each lower leg.  For each identified neurological impairment, the examiner should indicate whether such impairment constitutes a separately ratable neurological manifestation of the Veteran's service-connected lumbar spine disability.  The examiner should assess the severity of service-connected parethesis of each leg, as well as any other separately ratable neurological manifestation(s) of lumbar spine disability, as mild, moderate, moderately severe, or severe.

Orthopedic examination (spine) - The physician should conduct range of motion testing of the thoracolumbar spine (expressed in degrees).  The physician should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Considering all orthopedic and neurological findings, the physician should also render findings particularly responsive to the criteria for rating Intervertebral Disc Syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of at least 2 weeks but less than 4 weeks.  

Orthopedic examination - (knees, right ankle and hips) - The physician should conduct range of motion testing of each knee and hip, and right ankle, expressed in degrees.  For each, the physician should indicate whether, on examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, after having considered the Veteran's medical history and assertions, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.

With specific regard to the knees, the physician should also indicate whether there is any lateral instability and/or recurrent subluxation in the knees.  If instability is present, the physician should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.  

6.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

7.  To help avoid further remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority, to particularly include all that added to the record since the RO's last adjudication of the claims.
The RO's adjudication of the claims for higher initial ratings should include consideration of whether "staged" rating of the Veteran's disability, pursuant to Fenderson (cited above) is appropriate.

9.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


